DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
3.	Claim 7 is objected to because of the following informalities:  The claim fails to conclude with a period.  The Applicant should ensure that all claims conclude with a period.    
Appropriate corrections are required.

Allowable Subject Matter
4.	Claims 1-6 and 8-17 are allowed.  Furthermore, Claim 7 is currently objected to due to minor informalities (see above), but would be allowable if amended to overcome the objection.
	The closest prior art is provided by Lee et al. (US 2010/0032658 A1), which discloses compounds of the following form:

    PNG
    media_image1.png
    58
    143
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    229
    330
    media_image2.png
    Greyscale

([0021]).  An embodiment is disclosed:

    PNG
    media_image3.png
    153
    404
    media_image3.png
    Greyscale

(page 50).  However, it is the position of the Office neither Lee et al. singly nor in combination with any other prior art provides sufficient motivation to produce the Applicant’s inventive compounds according to Formula 1, particularly in regards to the nature of R1-4.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786